DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, 6 have been canceled. Claims 1, 3-5, 7-9 are pending. 
Election/Restrictions
The restriction requirement was withdrawn in the office action sent 11-12-21. Claim 5 is mislabeled as “Withdrawn”; it should be labeled “previously presented”.  
Claims 1, 3-5, 7-9 remain under consideration. 
Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
The phrase induced pluripotent stem (iPS) cell is abbreviated in the preamble of claim 1, and the abbreviation should be used in step d) for simplicity. Dependent claims may also use the abbreviation. 
Claim 1 can be written more simply as 
---A method of making a human induced pluripotent stem (iPS) cell, the method comprising: 
a) transfecting isolated human fibroblasts with a plasmid encoding iPS reprogramming factors comprising Oct4; 
b) culturing the fibroblasts obtained in step a) in pluripotent cell medium [inferred by “ES cell culture medium” on pg 35, lines 28-29] such that iPS cells are obtained; and 
c) culturing the iPS cells obtained in step b) such that iPS cells that are free of the plasmid are obtained ---. 

Claim Rejections - 35 USC § 112
Enablement 
Claims 1, 3-5, 7-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
a) transfecting an isolated human fibroblast with a plasmid encoding iPS reprogramming factors comprising Oct4, Sox2, and Klf4; and
b) culturing the fibroblasts obtained in step a) in pluripotent cell medium [inferred by “ES cell culture medium” on pg 35, lines 28-29] such that iPS cells are obtained; 
c) culturing the iPS cells obtained in step b) such that iPS cells that are free of the plasmid are obtained
does not reasonably provide enablement for 
using any “one or more expression cassettes encoding iPS reprogramming factors” comprising Oct4, 
culturing cells having ES cell traits "in the absence of antibiotics to provide human iPS cells that are free of iPS reprogramming plasmids".  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of producing a human induced pluripotent stem (iPS) cell population, the method comprising the steps of:
a) obtaining a starting population of human fibroblast cells; 
b) obtaining one or more iPS reprogramming plasmids comprising: 
(i) a DNA sequence comprising a replication origin in each of said one or more iPS reprogramming plasmids, wherein the one or more iPS reprogramming plasmids are configured to be maintained episomally without integrating into the genome of the fibroblast cells; and 
(ii) one or more expression cassettes encoding iPS reprogramming factors, wherein the iPS reprogramming factors comprise Oct-4; 
c) introducing in vitro the one or more iPS reprogramming plasmids into the cytoplasm of the human fibroblast cells, wherein the one or more iPS reprogramming plasmids are maintained episomally in the cytoplasm and are not integrated into a chromosome; 
d) culturing the human somatic cells that comprise the iPS reprogramming plasmids to effect expression of said iPS reprogramming factors, such that at least a portion of the human somatic cells become induced pluripotent stem cells that have traits consistent with embryonic stem cells; and 
e) further culturing cells having the embryonic stem cell traits for a sufficient number of generations in the absence of antibiotics to provide human iPS cells that are essentially free of iPS reprogramming plasmids. 

Claim 1 encompasses using Oct4 alone as a reprogramming factor. The claims encompass using Oct4 in combination with one or more reprogramming factor that is another Oct family protein (e.g. Oct3), a protein of the Klf family, Sox family, Myc family, Lin family, and Nanog, preferably a combination of two kinds of genes, more preferably a combination of three kinds of genes, particularly preferably a combination of four or more kinds of genes (pg 3, lines 10-15), e.g. one or more of Oct3, Oct4, SALL4, SOX1,2,3,17,18, KLF4, C-MYC, N-MYC, and LIN28.  
Claim 1 requires reprogramming an isolated fibroblast into an iPS cell using “one or more iPS reprogramming plasmids” (line 4) “encoding iPS reprogramming factors [that] comprise Oct4” (lines 9-10). Pg 3, lines 10-15, teaches iPS reprogramming factors include those from a Klf family gene, a Sox family gene, a Myc family gene, a Lin family gene, and the Nanog gene, preferably a combination of two kinds of genes, more preferably a combination of three kinds of genes, particularly preferably a combination of four or more kinds of genes. Pg 14, paragraph 28, teaches “in addition to the aforementioned genes, one or more kind of genes selected from the group consisting of 15 Fbxl5, ERas, ECAT15-2, Tell, and (J-catenin may be combined, and/or one or more kind of genes selected from the group consisting of ECAT1, Esgl, Dnmt3L, ECAT8, Gdf3, Soxl5, ECAT15-1, Fthll7, Sall4, Rexl, UTF1, Stella, Stat3, and Grb2 may also be combined… …[as] described in WO2007/69666.”
Therefore, claim 1 encompasses using Oct4 alone or in combination with any Klf, Sox, Myc, Lin, Nanog protein or those listed in paragraph 28. 
Pluripotent cells are capable of becoming all three germ tissues – endoderm, mesoderm, and ectoderm.  Neural stem cells are multipotent stem cells that can be likened to a family - although they do give rise to different cells, the cells themselves are within a certain family and therefore, are closely related.  
The art at the time of filing is unpredictable regarding how to reprogram somatic cells into iPS cells (capable of producing all three germ tissues).  
Takahashi (Cell, Aug. 25, 2006, Vol. 126, pg 663-676) introduced four retroviral vectors encoding Oct3/4, Sox2, c-Myc and Klf4 into mouse ES cells and mouse adult fibroblasts cultured under conditions suitable for mouse ES cell culture to obtain induced pluripotent stem (iPS) cells that exhibited mouse ES cell morphology and growth properties and expressed mouse ES cell marker genes.  Notably, exogenous Oct-4 introduced into the mouse fibroblasts resulted in only marginal Oct-4 expression.  Subcutaneous transplantation of iPS cells into nude mice resulted in tumors containing a variety of tissues from all three germ layers.  Following injection into blastocysts, iPS cells contributed to mouse embryonic development.  However, c-Myc, which was necessary for pluripotent induction, is an oncogene.  Likewise, Klf4 is an oncogene.  These data demonstrate that pluripotent cells can be directly generated from mouse fibroblast cultures by adding only a few defined factors using a retroviral transduction.  However, as described infra, the set of factors used to produce iPS cells from differentiated mouse cells was insufficient to reprogram human somatic cells to pluripotency using lentiviral vectors without introducing additional changes to the cells.   
Maherali (Cell Stem Cell, July 2007, Vol. 1, pg 55-70) discussed the art of reprogramming fibroblasts into iPS using retroviral vectors encoding Oct4, Sox2, c-Myc, and Klf4 and taught Oct4 expression was required for reprogramming of fibroblasts into iPS but not for maintenance of iPS (pg 66, col. 2, paragraph 3). 
Blelloch (Cell Stem Cell, Sept. 2007, Vol. 1, pg 245-247) established iPS cells using N-myc instead of c-myc.  
Yu (Science, Dec. 2007, Vol. 318, pg 1917-1920) developed new iPS cell lines derived from human fibroblasts, using a similar approach but with retroviral vectors encoding a different set of transcription factors including Oct4, Sox2, Nanog and LIN28.  Nevertheless, the Yu's method was much less efficient than the Takahashi's method. As of 2007, there were two problems unsolved; first is the use of retroviral transgenes, and secondly the use of oncogenes (e.g. c-Myc and Klf4).  Retroviral infection was the only effective means capable of transgenically delivering four large transcription factor genes into a targeted host cell; however, the random or non-random insertion of multiple retroviral vectors into the targeted cell genome may also affect other non-target genes and may not adequately express all the genes in the targeting construct.  Yu taught additional work was required to avoid vectors that integrate into the genome, potentially introducing mutations at the insertion site. 
Nakagawa (Nat Biotechnol, Jan. 2008 (published online Nov. 30, 2007), Vol. 26: 101-106) established iPS cells in mice as well as in humans by introducing the three genes of Oct3/4, Sox2 and Klf4, without using c-myc gene.  
Since the time of filing, Duinsbergen (Experimental Cell Res. July 9, 2008, Vol. 314, pg 3255-3263) taught making iPS using mouse neural stem cells endogenously expressing SoxB1 transfected with retroviruses encoding Oct4, Klf4, and c-myc (or MYCER).  
Eminli (Stem Cells, July 17, 2008, Vol. 26, pg 2467-2474) taught making iPS using mouse neural stem cells transfected with retroviruses encoding Oct4, Sox2, Klf4, and c-myc or retroviruses encoding Oct4, Klf4, and c-myc; Eminli taught the neural stem cells endogenously expressed Sox2.  
Okita (Science, Nov. 7, 2008, Vol. 322, pg 949-953) taught making iPS using plasmids instead of viral vectors encoding Oct4 and Sox2 and either Klf4 and c-myc or nanog and lin28.  
Li (Cell Stem Cell, Jan. 2009, Pg 16) stated: 
“while rat ESClike cells have been established based on certain traits (Demers et al., 2007; Ruhnke et al., 2003; Schulze et al., 2006; Ueda et al., 2008), to date, these lines fall short of exhibiting true pluripotency (e.g., fail to form teratoma or no/little contribution to chimerism) and thus cannot be considered authentic rat ESCs.”

Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) taught Oct4 and Sox2 were required for all methods of reprogramming somatic cells known in the art at the time of filing (pg 302 Table 1) in combination with KIf4 and optionally cMyc (Nakagawa) using a series of assays to establish pluripotency including teratoma formation and germline transmission (pg 308, Table 3). Thus, merely obtaining “GFP+ colonies" using Sox1, Sox3, Sox7, Sox15, and Sox17 or Klf1, Klf2, or Klf5 as described by Nakagawa is inadequate to establish true iPS cells capable of germline transmission were obtained.  Feng also summarized 5 examples of making iPS cells known in the art, all of which used Oct4 and Sox2 (pg 302 Table 1). Table 3 (pg 308) also shows iPS cells are determined by teratoma formation, chimeria formation (C), germline transmission (T) or tetraploid complementation (TE). Feng does not teach colony formation on its own was a marker of pluripotency.  
Kaji (Nature, April 9, 2009, Vol. 458, pg 771-776) taught transfecting human fibroblasts with a single vector encoding Oct4, Sox2, Klf4, and c-Myc optionally with piggyback transposon.
Hochedlinger (US Patent 8,298,825) transfected somatic cell with Oct4 and Klf4 and optionally Sox2 and/or c-Myc (claim 1) wherein the sequence is introduced by viral vector or plasmid (claim 4).  
Teachings in the specification
Pg 12, lines 1-3, incorporates WO 2007/69666 (US Patent Application Publication 2009/0068742). The amendment filed 5-22-14 incorporated two paragraphs and two Tables from WO 2007/69666 (paragraphs 49 and 51, and Tables 1 and 2 on pg 4 and 5 of US Patent Application Publication 2009/0068742). The new paragraphs teach: “The nuclear reprogramming factor provided by the present invention comprises at least a combination of gene products of an Oct family gene, a Klf family gene, and a Myc family gene, for example, a combination of gene products of Oct3/4, Klf4, and c- Myc. Examples of the Oct family gene include, for example, Oct3/4, OctlA, Oct6, and the like. Oct3/4 is a transcription factor belonging to the POU family, and is reported as a marker of undifferentiated cells (K. Okamoto et al., Cell, 60, pp 461-72, 1990). Oct3/4 is also reported to participate in the maintenance of pluripotency (J. Nichols et al., Cell, 95, pp 379-91, 1998). Examples of the Klf family gene include Klf1, Klf2, Klf4, Klf5 and the like. Klf4 (Kruppel like factor-4) is reported as a tumor repressing factor (A. M. Ghaleb et al., Cell Res., 15, pp 92-6, 2005). Examples of the Myc family gene include c-Myc, N-Myc, L-Myc and the like. c-Myc is a transcription control factor involved in differentiation and proliferation of cells (S. Adhikary, M. Eilers, Nat. Rev. Mol. Cell Biol., 6, pp. 635-45, 2005), and is also reported to be involved in the maintenance of pluripotency (P. Cartwright et al., Development, 132, pp. 885-96, 2005). The NCBI accession numbers of the genes of the families other than Oct3/4, Klf4 and c-Myc are as follows:…” and goes on to Table 1 which describes the Klf1, Klf2, Klf5, cMyc, nMyc, lMyc, Oct1A, and Oct6 gene sequences.  
The second paragraph teaches: “The nuclear reprogramming factor of the present invention may comprise a gene product other than the aforementioned three kinds of gene products. An example of such gene product includes a gene product of a Sox family gene. Examples of the Sox family gene include, for example, Sox1, Sox3, Sox7, Soxl5, Sox17 and Sox18, and a preferred example includes Sox2.  A nuclear reprogramming factor comprising at least a combination of the gene products of four kinds of genes, an Oct family gene (for example, Oct3/4), a Klf family gene (for example, Klf4), a Myc family gene (for example, c-Myc), and a Sox family gene (for example, Sox2) is a preferred embodiment of the present invention from a viewpoint of reprogramming efficiency, and in particular, a combination of a gene product of a Sox family gene is sometimes preferred to obtain pluripotency.  Sox2, expressed in an early development process, is a gene encoding a transcription factor (A. A. Avilion et al., Genes Dev., 17, pp. 126- 40, 2003). The NCBI accession numbers of Sox family genes other than Sox2 are as follows…” and goes on to Table 2 which describes the Sox1, 3, 7, 15, 17 and 18 gene sequences.  
Example 1 teaches making a plasmid encoding mouse Oct4, Sox2, Klf4 ligated together and a plasmid encoding c-myc (fig. 2, paragraph bridging pg 33-34). 
Mouse fibroblasts were transfected with the plasmid (¶ bridging pg 34-35), and the cells were cultured in ES cell medium (pg 35, line 28) such that iPS cells were obtained (pg 36, lines 15-23). The plasmid was integrated into the host genome (pg 36, lines 23-25), or, with modification of the protocol, the plasmid was episomal (pg 36, line 28, through pg 37, line 11). 
Example 3: Pluripotency was confirmed in iPS cells without integration by testing for teratoma formation after injection into a mouse (pg 37, lines 24-29) and by injection into a recipient embryo (pg 37, lines 29, through pg 38, line 7; pg 38, lines 16-19). 
Example 4: Dental pulp stem cells and fetal stem cells were transfected with separate plasmids encoding Oct4, Sox2, and Klf4 (pg 38-pg 40, line 7; pg 40, lines 8-14). Some cells “exhibited a typical ES cell-like morphology, confirming the establishment of human iPS cells” (pg 40, line 5). Expression of exogenous Oct4, Klf4, and cMyc was detected (pg 40, lines 8-14; Fig. 18). Applicants conclude the cells were iPS cells because of morphology alone on pg 40, line 5; however, the morphology and expression of exogenous reprogramming factors is inadequate to confirm pluripotency for reasons established in the art at the time of filing. Specifically, Feng (2009) taught pluripotency is established by not only detecting expression of the reprogramming factors; it must also include testing the cells for the ability to form teratomas (as described by applicants in Example 1) and germline transmission (pg 308, Table 3, of Feng). Example 4 does not confirm pluripotency using the means known in the art at the time of filing, described by applicants in Example 1, or later described by Feng required to establish pluripotency, i.e. the ability to form teratomas or the ability to contribute to the germline upon being transplanted into a recipient embryo. Accordingly, Example 4 fails to provide adequate guidance that the method of claim 1 results in iPS cells.
Example 5: Dental pulp stem cells were transfected with one plasmid encoding Oct4, Sox2, and Klf4, such that integration of the viruses were obtained (pg 40, lines 17-24; pg 40, line 25). These cells are also described by applicants as iPS cells, but applicants did not confirm pluripotency using the means known in the art or later shown to be required to establish pluripotency, i.e. teratoma formation or the ability to contribute to the germline upon transplantation into a recipient embryo. 
Example 6: Fetal stem cells were transfected with separate plasmids encoding Oct4, Sox2, and Klf4, such that integration was detected (pg 40, lines 2-14; pg 40, lines 14-15). These cells are described by applicants as iPS cells, but applicants did not confirm pluripotency using the means known in the art or later shown to be required to establish pluripotency, i.e. teratoma formation or the ability to contribute to the germline upon transplantation into a recipient embryo.
Example 7: fibroblasts were transfected with separate plasmids encoding Oct4, Sox2, and Klf4, such that iPS cells were obtained (pg 41, line 19), and integration was NOT detected (pg 42, lines 1-2). 
Rejections
i) The specification does not enable using a plasmid with a “configured to be maintained episomally without integrating into the genome of the fibroblast cells” as broadly encompassed by claim 1.  The structure of a plasmid that has been “configured to be maintained episomally without integrating into the genome of the fibroblast cells” cannot be determined. Example 1 teaches the plasmid is integrated into the host genome (pg 36, lines 23-25), or, with modification of the protocol, maintaining the plasmid episomally (pg 36, line 28, through pg 37, line 11). Pg 25, para 49, suggests incorporating a DNA sequence, e.g. an SV40 replication origin, that allows autonomous replication of a non-viral vector. However, the specification does not teach the structure/type of any specific “configuration” that allows a plasmid “to be maintained episomally without integrating into the genome of the fibroblast cells”. The steps required to modify the protocol and the structure of the an SV40 replication origin required to maintain the plasmids episomally are essential to the invention but are not clearly described on pg 25, para 49 or pg 36, line 28, through pg 37, line 11. It is unclear what “configuration” of a plasmid comprising an SV40 replication origin causes the plasmid to be “maintained episomally without integrating into the genome” as claimed. 
Moreover, the SV40 origin of replication on pg 25, line 32, is functional only in the presence of SV40 large T antigen. Examples 4 and 5 describe expressing SV40 large T antigen along with reprogramming factors but do not teach doing so with the SV40 origin of replication or provide any indication that expression of the exogenous factors in Examples 4 and 5 are “autonomous”. Examples 4 and 5 are limited to expressing SV40 large T antigen. Examples 4 and 5 do not teach using plasmids with the SV40 origin of replication on pg 25, line 32, in the presence of exogenously expressed SV40 large T antigen. Okabe (FEBS letters, 1997, Vol. 407, pg 313-319), cited in the second paragraph of Example 4 as the reference that taught the plasmids system used, did not teach using anything relating to an SV40 ori or any other origin or replication. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to make/use a plasmid “configured to be maintained episomally without integrating into the genome” as broadly encompassed by claim 1.  
If all plasmids MUST be inherently “configured to be maintained episomally without integrating into the genome”, then it is unclear how the phrases further limit the plasmid encoding reprogramming factors, and the phrase should be deleted. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. 

ii) The specification does not enable using any “one or more expression cassettes encoding iPS reprogramming factors, wherein the iPS reprogramming factors comprise Oct4” to obtain a pluripotent cell as broadly encompassed by claim 1 other than using Oct4/Sox2/KLF4 and optionally cMyc or Oct4/Sox2/Nanog/LIN28. 
Claim 1 explicitly requires obtaining pluripotent cells. Claim 1 encompasses using Oct4 alone or in combination with Oct3, SALL4, SOX1,2,3,7,15,17,18 KLF4, C-MYC, N-MYC, and/or LIN28. 
The specification teaches the factors may be any one or more genes selected from the consisting of an Oct family gene, a Klf family gene, a Sox family gene, a Lin family gene, and Nanog gene to produce an iPS cell. 
The art at the time of filing is limited to using Oct4, Sox2, Klf4 and optionally C-myc or Oct4/Sox2/Nanog/LIN28: 
Okita (Nature, 2007, Vol. 448, pg 313-317) taught “selection for Nanog expression resulted in germline-competent iPS cells with increased ES-cell-like gene expression and DNA methylation patterns compared with Fbx15 iPS cells” (abstract).  While a “Nanog-reporter-positive colony” may potentially be an iPS cell, Okita (2007) tested the clones for teratoma formation and germline transmission and found “germline competence was variable among Nanog iPS clones (pg 316, col. 2, line 6 of “Discussion"). Therefore, Okita provides evidence that the ability to provide germline transmission and true pluripotency was unpredictable. 
Nakagawa (Nat Biotechnol, Jan. 2008, Vol. 26: 101-106) established iPS cells in mice as well as in humans by introducing the three genes of Oct3/4, Sox2 and KIf4, without using c-myc gene. Nakagawa also used Sox1, Sox3, Sox7, Sox15, Sox17, and Sox18 (pg 101, col. 2, line 4) and obtained “GFP+ colonies” using Sox1 and fewer with Sox3, Sox15, and Sox18 (pg 101, col. 2, lines 5-6; Fig. 1A); Sox17 as claimed did not work, and Sox18 “failed to expand the cells” (pg 101, col. 2, line 7). Nakagawa used Klf1, Klf2, and Klf5 instead of Klf4, and obtained “GFP+ colonies” using Klf2 and fewer with Klf1 and Klf5 (pg 101, col. 2, lines 10-12). 
See also Yamanaka (US Patent 8,058,065), Yamanaka (US Patent 8,129,187) and Yamanaka (US Patent 8,278,104), and Yu (Science, Dec. 2007, Vol. 318, pg 1917-1920) – none of them established pluripotent cells simply by colony shape. 
However, since the time of filing, Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) taught Oct4 and Sox2 were required for all methods of reprogramming somatic cells known in the art at the time of filing (pg 302 Table 1) in combination with KIf4 and optionally cMyc (Nakagawa) using a series of assays to establish pluripotency including teratoma formation and germline transmission (pg 308, Table 3). Thus, merely obtaining “GFP+ colonies" using Sox1, Sox3, Sox7, Sox15, and Sox17 or Klf1, Klf2, or Klf5 as described by Nakagawa is inadequate to establish true iPS cells capable of germline transmission were obtained. Feng summarized 5 examples of making iPS cells known in the art, all of which used Oct4 and Sox2 (pg 302 Table 1). Table 1 also shows iPS cells can be determined by teratoma formation or germline transmission (T or G). Colony formation on its own is not necessarily a marker of pluripotency. 
In fact, Sox17 was known as a marker for endodermal cells (Kanai-Azuma (Development, 2002, Vol. 129, pg 2367-2379), and Sox18 was associated with skeletal muscle regeneration (Lee, Molecular and Cell. Biol., Oct. 2004, Vol. 24, No. 19, pg 8428-8436); therefore, Sox family proteins are not necessarily interchangeable, do not have the same function as Sox2, and are not associated with the function of reprogramming to the state of pluripotency. 
Likewise, Klf1 has been associated with proper maturation of erythroid cells, chromatin remodeling, modulation of the gamma to beta globin switch, and transcription activation (Klf1 description, Wikipedia, 2014) and Klf2 has been associated with lung development, embryonic erythropoiesis, epithelial integrity, T-cell viability, and adipogenesis (Klf2 description, Wikipedia, 2014). Therefore, Klf family proteins are not necessarily interchangeable, do not have the same function as Klf4, and are not associated with the function of reprogramming to the state of pluripotency. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to exclude Sox2 or replace it with Sox1, Sox3, Sox7, Sox15, or Sox17 (specifically Sox17 didn’t work), or exclude Klf4 or replace it with Klf1, Klf2 or Klf5, or to use any “iPS reprogramming plasmids” as broadly encompassed by claim 1 other than plasmid(s) encoding Oct4/Sox2/Klf4 and optionally c-myc or Oct4/Sox2/Nanog/LIN28.  
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. 

iii) The specification does not enable culturing the cells "to effect expression... ...such that at least a portion of the human somatic cells become induced pluripotent stem cells that have traits consistent with embryonic stem cells” in step d) and “to provide human iPS cells” in step e) as broadly encompassed by claim 1 without a clear positive step of obtaining pluripotent cells. The phrase “to provide” is an intended use and does not necessarily occur. Paragraph 58 (pg 29) teaches how to identify pluripotent cells but is completely devoid of the art-acknowledged methods of identifying pluripotent cells, and paragraphs 110-111 describes obtaining ES-like cell colonies based on the shape. While paragraphs 58, 110, 111 simply state pluripotent cells can be identified by the shape of the colony, this is inconsistent with Okita and Nakagawa who taught pluripotency was identified by teratoma formation and germline transmission. Feng summarized the art at the time of filing and confirms colony shape alone is inadequate to establish pluripotency. Table 1 of Feng shows pluripotency was determined in the art at the time of filing by teratoma formation or germline transmission (T or G). Feng did not teach those of skill in the art at the time of filing used colony formation alone to establish pluripotency. Accordingly, it would have required undue experimentation to determine how to use a method in which the transfected fibroblasts are cultured "to effect expression... ...such that at least a portion of the human somatic cells become induced pluripotent stem cells that have traits consistent with embryonic stem cells” in step d) and “to provide human iPS cells” in step e) as broadly encompassed by claim 1 without a clear positive step of obtaining pluripotent cells.  
Amending step e) of claim 1 to ---culturing the fibroblasts obtained in step d) for a sufficient number of generations such that human iPS cells that are free of iPS reprogramming plasmids are obtained--- would overcome this rejection.
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. 

Written Description
Claims 1, 3-5, 7-9 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, its breadth, the teachings in the art, the teachings specification, and Examples are discussed above. 
Rejections
i) The specification lacks written description for culturing iPS cells in the absence of antibiotics such that iPS cells that are free of the plasmid are obtained as required in claim 1. The specification discusses selection of iPS cells throughout, e.g. pg 11, description of Fig. 25, which shows iPS cells “after the selection”. The specification does not use the terms “antibiotic”, “absence” or “absent” or infer the concept of an absence of antibiotic while culturing iPS cells such that they become “free of” plasmids. Accordingly, the concept lacks written description. 
ii) The specification lacks written description for a plasmid with a “configured to be maintained episomally without integrating into the genome of the fibroblast cells” as broadly encompassed by claim 1.  The structure of a plasmid that has been “configured to be maintained episomally without integrating into the genome of the fibroblast cells” cannot be determined. Example 1 teaches the plasmid is integrated into the host genome (pg 36, lines 23-25), or, with modification of the protocol, maintaining the plasmid episomally (pg 36, line 28, through pg 37, line 11). Pg 25, para 49, suggests incorporating a DNA sequence, e.g. an SV40 replication origin, that allows autonomous replication of a non-viral vector. However, the specification does not teach the structure/type of any specific “configuration” that allows a plasmid “to be maintained episomally without integrating into the genome of the fibroblast cells”. The steps required to modify the protocol and the structure of the an SV40 replication origin required to maintain the plasmids episomally are essential to the invention but are not clearly described on pg 25, para 49 or pg 36, line 28, through pg 37, line 11. It is unclear what “configuration” of a plasmid comprising an SV40 replication origin causes the plasmid to be “maintained episomally without integrating into the genome” as claimed. 
Moreover, the SV40 origin of replication on pg 25, line 32, is functional only in the presence of SV40 large T antigen. Examples 4 and 5 describe expressing SV40 large T antigen along with reprogramming factors but do not teach doing so with the SV40 origin of replication or provide any indication that expression of the exogenous factors in Examples 4 and 5 are “autonomous”. Examples 4 and 5 are limited to expressing SV40 large T antigen. Examples 4 and 5 do not teach using plasmids with the SV40 origin of replication on pg 25, line 32, in the presence of exogenously expressed SV40 large T antigen. Okabe (FEBS letters, 1997, Vol. 407, pg 313-319), cited in the second paragraph of Example 4 as the reference that taught the plasmids system used, did not teach using anything relating to an SV40 ori or any other origin or replication. 
Accordingly, the specification lacks written description for a plasmid “configured to be maintained episomally without integrating into the genome” as broadly encompassed by claim 1.  
If all plasmids MUST be inherently “configured to be maintained episomally without integrating into the genome”, then it is unclear how the phrases further limit the plasmid encoding reprogramming factors, and the phrase should be deleted. 
Response to arguments
Applicants argue the amendment overcomes the rejection. Applicants’ argument is not persuasive for reasons set forth in the rejection. 

iii) The specification lacks written description for any “one or more expression cassettes encoding iPS reprogramming factors, wherein the iPS reprogramming factors comprise Oct4” to obtain a pluripotent cell as broadly encompassed by claim 1 other than using Oct4/Sox2/KLF4 and optionally cMyc or Oct4/Sox2/Nanog/LIN28. 
Claim 1 explicitly requires obtaining pluripotent cells. Claim 1 encompasses using Oct4 alone or in combination with Oct3, SALL4, SOX1,2,3,7,15,17,18 KLF4, C-MYC, N-MYC, and/or LIN28. 
The specification teaches the factors may be any one or more genes selected from the consisting of an Oct family gene, a Klf family gene, a Sox family gene, a Lin family gene, and Nanog gene to produce an iPS cell. 
The art at the time of filing is limited to using Oct4, Sox2, Klf4 and optionally C-myc or Oct4/Sox2/Nanog/LIN28: 
Okita (Nature, 2007, Vol. 448, pg 313-317) taught “selection for Nanog expression resulted in germline-competent iPS cells with increased ES-cell-like gene expression and DNA methylation patterns compared with Fbx15 iPS cells” (abstract).  While a “Nanog-reporter-positive colony” may potentially be an iPS cell, Okita (2007) tested the clones for teratoma formation and germline transmission and found “germline competence was variable among Nanog iPS clones (pg 316, col. 2, line 6 of “Discussion"). Therefore, Okita provides evidence that the ability to provide germline transmission and true pluripotency was unpredictable. 
Nakagawa (Nat Biotechnol, Jan. 2008, Vol. 26: 101-106) established iPS cells in mice as well as in humans by introducing the three genes of Oct3/4, Sox2 and KIf4, without using c-myc gene. Nakagawa also used Sox1, Sox3, Sox7, Sox15, Sox17, and Sox18 (pg 101, col. 2, line 4) and obtained “GFP+ colonies” using Sox1 and fewer with Sox3, Sox15, and Sox18 (pg 101, col. 2, lines 5-6; Fig. 1A); Sox17 as claimed did not work, and Sox18 “failed to expand the cells” (pg 101, col. 2, line 7). Nakagawa used Klf1, Klf2, and Klf5 instead of Klf4, and obtained “GFP+ colonies” using Klf2 and fewer with Klf1 and Klf5 (pg 101, col. 2, lines 10-12). 
See also Yamanaka (US Patent 8,058,065), Yamanaka (US Patent 8,129,187) and Yamanaka (US Patent 8,278,104), and Yu (Science, Dec. 2007, Vol. 318, pg 1917-1920) – none of them established pluripotent cells simply by colony shape. 
However, since the time of filing, Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) taught Oct4 and Sox2 were required for all methods of reprogramming somatic cells known in the art at the time of filing (pg 302 Table 1) in combination with KIf4 and optionally cMyc (Nakagawa) using a series of assays to establish pluripotency including teratoma formation and germline transmission (pg 308, Table 3). Thus, merely obtaining “GFP+ colonies" using Sox1, Sox3, Sox7, Sox15, and Sox17 or Klf1, Klf2, or Klf5 as described by Nakagawa is inadequate to establish true iPS cells capable of germline transmission were obtained. Feng summarized 5 examples of making iPS cells known in the art, all of which used Oct4 and Sox2 (pg 302 Table 1). Table 1 also shows iPS cells can be determined by teratoma formation or germline transmission (T or G). Colony formation on its own is not necessarily a marker of pluripotency. 
In fact, Sox17 was known as a marker for endodermal cells (Kanai-Azuma (Development, 2002, Vol. 129, pg 2367-2379), and Sox18 was associated with skeletal muscle regeneration (Lee, Molecular and Cell. Biol., Oct. 2004, Vol. 24, No. 19, pg 8428-8436); therefore, Sox family proteins are not necessarily interchangeable, do not have the same function as Sox2, and are not associated with the function of reprogramming to the state of pluripotency. 
Likewise, Klf1 has been associated with proper maturation of erythroid cells, chromatin remodeling, modulation of the gamma to beta globin switch, and transcription activation (Klf1 description, Wikipedia, 2014) and Klf2 has been associated with lung development, embryonic erythropoiesis, epithelial integrity, T-cell viability, and adipogenesis (Klf2 description, Wikipedia, 2014). Therefore, Klf family proteins are not necessarily interchangeable, do not have the same function as Klf4, and are not associated with the function of reprogramming to the state of pluripotency. 
Accordingly, the specification lacks written description for excluding Sox2 or replacing it with Sox1, Sox3, Sox7, Sox15, or Sox17 (specifically Sox17 didn’t work), or excluding Klf4 or replacing it with Klf1, Klf2 or Klf5, or to use any “iPS reprogramming plasmids” as broadly encompassed by claim 1 other than plasmid(s) encoding Oct4/Sox2/Klf4 and optionally c-myc or Oct4/Sox2/Nanog/LIN28.  

Indefiniteness
Claims 1, 3-5, 7-9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection regarding iPS cells that are free of, i.e. no longer contain, iPS reprogramming plasmids in claim 1, step e) has been withdrawn. 
The rejection regarding the metes and bounds of culturing “in the absence of selection pressure for the presence of the iPS reprogramming plasmids" in claim 1 step e has been withdrawn because the claim has been amended to “in the absence of antibiotics". 
1) Claim 1 remains indefinite because the metes and bounds of what applicants consider plasmids “configured to be maintained episomally without integrating into the genome of the fibroblast” are unclear. The structures associated with that function are unclear because it is unclear whether any plasmid is configured in that way, or if some specific genetic modification is required to achieve that “configuration”. Accordingly, it is unclear whether the “configuration” is further limiting the plasmids encompassed by the claim as those with a genetic modification that prevents integration or if the phrase encompasses any plasmid because all plasmids do not integrate. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrase “human somatic cells“ in step d) of claim 1 lacks antecedent basis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Yamanaka (US Patent 8,058,065), Yamanaka (US Patent 8,129,187) and Yamanaka (US Patent 8,278,104) have been considered but the only plasmids used by Yamanaka are those used to make retroviral particles and not to reprogram somatic cells.  Furthermore, Yu (Science, Dec. 2007, Vol. 318, pg 1917-1920) taught additional work was required to avoid vectors that integrate into the genome, potentially introducing mutations at the insertion site (pg 1919, col. 2, lines 12-17).  The prior art at the time of filing did not reasonably teach or suggest transfecting somatic cells with plasmids that are “configured to be maintained episomally without integrating into the genome” of cells. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632